Citation Nr: 1531538	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-10 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for depression, secondary to service-connected bilateral ankle and low back disabilities.

2. Entitlement to an increased rating in excess of 20 percent for a low back disability, from October 1, 2008 to April 15, 2009, and from June 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty from July 1957 to April 1959, and from October 1961 to August 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. The Veteran did not request a hearing before the Board. 

In March 2010, the Veteran filed a substantive appeal to the Board regarding the issues of service connection for depression and an increased rating for a low back disability. Subsequently, the RO performed additional development regarding the depression appeal, to include providing a June 2012 VA psychiatric examination. Yet, the RO did not issue a Supplemental Statement of the Case (SSOC) regarding that issue and did not note the issue on its December 2014 Certification of the Appeal to the Board. The record contains no indication that the Veteran withdrew his appeal of that issue. As the Board will grant service connection for depression in this opinion, a failure to remand the claim for further development by the RO, to include the issuance of a SSOC, will not harm the Veteran's interests in this matter.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a currently diagnosed depressive disorder that is related to his service-connected bilateral ankle and low back disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for depression, secondary to service-connected bilateral ankle and low back disabilities, have been met. 
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). As the Board will grant the Veteran's claim for depression, there is no need to discuss VA's compliance with the VCAA. 

Depression

Upon review of the evidence, the Board finds that service connection is warranted for depression. The Veteran is service connected for bilateral ankle and low back disabilities. The Veteran has been treated for diagnosed depression for many years. 

In a June 2007 VA psychiatric examination, a VA examiner wrote that the Veteran's depression was related to his service-connected musculoskeletal disabilities. 

In a March 2007 medical opinion, another VA examiner opined that the Veteran's service-connected disabilities caused his depression. In an additional September 2007 opinion, the same examiner indicated that the Veteran's physical decline due to his service-connected disabilities was worsening his depression. 

In a June 2012 VA psychiatric examination report, a different VA examiner found that it would be impossible to offer an opinion as to the etiology of the Veteran's depression without resorting to speculation. 

The Board notes that the June 2012 VA psychiatric examiner's opinion is too inconclusive to weigh either in favor of or against the Veteran's claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). As the only medical opinions in the claims file weigh in favor of the Veteran's claim, the criteria for service connection have been met. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  



ORDER

Service connection for depression, secondary to service-connected bilateral ankle and low back disabilities, is granted. 


REMAND

In a July 2015 brief, the Veteran's representative stated that the August 2010 VA examination report, noting the results of the most recent VA examination, was not indicative of the Veteran's current low back symptomatology. Considering the potential worsening of the disability and the lapse of nearly five years since the last examination, the Board finds that another examination should be performed. 

Accordingly, the issue of an increased rating for a low back disability is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding VA and private treatment records indicating treatment for the Veteran's low back disability. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. Schedule the Veteran for a VA joints examination to determine the severity of the Veteran's low back disability. The AOJ should insure that the Veteran is notified of the examination by letter and a copy of such notification is included in the file. The VA examiner must be allowed access to the Veteran's electronic claims file and should note said review in his or her report. The examiner should note any functional impairment caused by the Veteran's low back disability, including a full description of the effects of this disability upon his ordinary activities, if any.

3. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, the issue of an increased rating for a low back disability should again be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


